Dissenting Opinion by
Spaeth, J.:
It is evident from the tone of the majority opinion that the majority disagrees with Commonwealth v. Futch, 447 Pa. 389, 290 A.2d 417 (1972). That disagreement, however, is quite irrelevant; since Futch is a decision of the Supreme Court, we are obliged to follow it, if it is applicable. Nor should we shrink from that obligation; for if judges do not follow the law, who will? As Judge Hoffman’s opinion demonstrates, Futch is applicable; nor does Judge Price’s citation, in his concurring opinion, of Commonwealth v. Wormsley, 461 Pa. 535, 337 *494A.2d 282 (1975), affect Judge Hoffman’s analysis, for in Wormsley, as to one defendant there was no unnecessary delay, and as to the other there was no nexus between the delay and the challenged evidence.
The obligation of a lower court to follow the decision of a higher court does not, however, preclude the lower court from commenting on the decision if it believes that comment may be helpful to the higher court in its review and resolution of what is obviously a continuing problem. It is with that belief that the following comment is respectfully submitted.
Lacking specific and practical guidelines, police departments and prosecutors, it seems to me, can only be uncertain as to how much time is permissible for investigative questioning without jeopardizing the validity of a resulting confession. This uncertainty would be considerably alleviated if the Criminal Rules Committee of the Supreme Court would promulgate appropriate rules, as has been done, for example, with respect to search warrants. Pa. R. Crim. P. 2001-2010.
The Committee might look for guidance to §180.2 of the American Law Institute Model Code of Pre-Arraignment Procedure (Proposed Official Draft, April, 1975.)1 This Section sets a maximum period during which a suspect can be held for investigation and questioning before being presented to a judicial officer.2 The Note accompanying the Section summarizes its provisions as follows:
“This Section provides the structure for the Code’s provisions relating to release from custody, screening at the stationhouse and prompt presentment to a judi*495cial officer. In broadest terms it requires that unless the prosecutor has charged or is considering charging an arrested person, within two hours he will be released from custody outright or with a citation to appear, unless the station officer decides the circumstances require an additional period of screening— not to exceed three hours. Even if the arrested person has been charged he may be released by the station officer on recognizance, bail or other condition, depending on the applicable statutory provisions on pretrial release. And, in any event, he must be produced promptly before a judicial officer if he is not so released.”
Thus, at the end of the mandatory two to five-hour period, the arrested person, if not released, “shall be brought before a judicial officer without unnecessary delay.” §130.2(1).(b). Although the unfortunate phrase “unnecessary delay” still appears, it is clearly defined as excluding “ [d] elay for the purpose of facilitating investigation regarding the arrested person. . . ,”3
Such provision for a maximum period for pre-ar-raignment investigation provides, I suggest, a satisfactory balance of the competing interests of the police and the arrested or detained person: “the administrative complexities of processing cases” versus “the coercive effects of detention which may increase as the duration of the detention is prolonged.” To be sure,
“. . . [a]ny specific time limit upon custody is necessarily somewhat arbitrary. But such arbitrary line-drawing is consistent with the premise of the Code that police and prosecutors should he explicitly informed what they are, and are not, authorized to do, rather than being forced to await a court interpre*496tation of wihat constitutes ‘unnecessary’ or ‘undue’ delay on a case^by-case basis.” (Emphasis supplied.)
No doubt reasonable persons will differ as to just what procedures should be specified, and I do not mean to press for any particular ones. I simply suggest that experience with the Futeh rule has shown the desirability of specification.
APPENDIX
Section 180.2. Disposition of Arrested Persons
(1) Disposition: Release, Production before Judicial Officer. Unless an order is entered under Subsection (2) of this Section, not later than [two] hours after an arrested person is brought to the police station the station officer shall make one of the following dispositions:
(a) If the station officer concludes that there is no reasonable cause to believe that the arrested person has committed a crime, and no indictment, information or complaint charging such person with a crime has been returned or issued, the station officer shall order the arrested person released forthwith. [Add here any applicable provision for release by station officer to pretrial diversion programs.]
(b) If (i) an indictment, information or complaint charging the arrested person with a crime has been or is returned or issued, or (ii) the prosecuting attorney advises the station officer that he intends to charge such person with a crime or that he needs additional time to decide whether to so charge him, the station officer shall, in any case where authorized to do so [by statutory provisions relating to pretrial release and bail] release the arrested person on his own recognizance or admit him to bail. If the arrested person is not so released, he shall be brought before a judicial officer without unnecessary delay. Delay for the purpose of facilitating investigation regarding the arrested person shall not constitute a necessary delay.
*497(c) Subject to Subsection (5), if none of the actions referred to in clauses (i) or (ii) of paragraph (b), above, have been taken within said [two-hour] period, the station officer shall release the arrested person subject to a citation to appear in court in accordance with the provisions of Section 130.3.
(d) Notwithstanding the foregoing provisions, an arrested person may be continued in custody if he is represented by counsel and he and his counsel both consent to such custody.
(2) Order for Screening in Certain Cases. The station officer may, in lieu of making one of the dispositions authorized by Subsection (1) of this Section, order that the arrested person be detained for a period of screening, but only if he concludes
(a) that there is reasonable cause to believe that the arrested person has committed [one of the following crimes:
(i).
(ii).
(iü) ••••];
and
PART IB — Statute § 130.2
(b) that the investigation permitted during the period of screening is reasonably necessary
(i) to determine whether a complaint should be issued charging such person with a crime;
(ii) to determine the crime or crimes to be specified in the complaint;
(iii) to obtain information likely to be of significant aid in averting harm to any person or preventing the loss of property of substantial value; or
(iv) to obtain information likely to be of significant aid in discovering the identity or location of other persons who may have been associated with the arrested person in the crime for *498which he was arrested, or in preventing the loss of evidence relating to such crime.
(8) Duration of the Period of Screening. The period of screening authorized by Subsection (2) of this Section shall not exceed the time actually necessary to carry out lawful investigation for the purposes authorized in sub-paragraphs (i)-(iv) thereof, and in any event shall not exceed [three] hours.
(4)Disposition at End of Period of Screening. If an order is entered under Subsection (2) of this Section, at the end of the period of screening the station officer shall make one of the dispositions authorized by paragraphs (a)-(c) of Subsection (1).
(5) Delay Resulting from Inability to Communicate with Prosecutor. If the station officer makes reasonable efforts to communicate with the prosecuting attorney but is unable to do so within the [two-hour] period referred to in Subsection (1). or the period of screening referred to in Subsection (2), he may delay the disposition of the arrested person pursuant to paragraphs (a)-(c) of Subsection (1) until he communicates with the prosecuting attorney. No such delay shall result in a delay in bringing the arrested person before a judicial officer pursuant to paragraph (b) of Subsection (1) or in extending the period during which a waiver of the right to counsel may be sought or during which an arrested person may be questioned.
(6) Refusal of Complaint. Notwithstanding any other provision of this Section, if at any time the prosecuting attorney determines that a complaint charging the arrested person with a crime shall not be issued, the station officer shall order the arrested person released forthwith.
ALI Model Code of Pre-Arraignment Procedure §180.2 (Proposed Official Draft, April, 1975).

. The section is set out in full in the Appendix to this opinion.


. Although the Model Code sets the maximum time at five hours, any reasonable specified time period would serve the same purpose. See Section 3501(c) of Title II of the Omnibus Crime Control and Safe Streets Act of 1968 (six hours) and D.C. CODE §4-140(a) (1973) (three hours).


. This is not inconsistent with Pennsylvania case law, which provides that “[t]he only delay permissible is that reasonably required for the administrative processing of the accused citizen.” Commonwealth v. Dixon, 454 Pa. 444, 447, 311 A.2d 613, 614 (1973).